Citation Nr: 0608337	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-20 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral deep 
venous thrombosis.

2.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus, type II, to include erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In a September 2001 rating decision, the RO 
granted service connection for diabetes mellitus, evaluated 
as 20 percent disabling.  In a March 2002 rating decision, 
the RO denied service connection for bilateral deep vein 
thrombosis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Deep vein thrombosis is not related to the veteran's 
period of service or to diabetes mellitus.

3.  Diabetes mellitus is manifested by daily insulin and oral 
medication dependence without restriction to diet or 
activity.


CONCLUSIONS OF LAW

1.  Deep vein thrombosis was neither incurred in or 
aggravated by service nor proximately caused by a service-
connected disease.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

2.  Criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.115b, 4.119, Diagnostic Codes 7522, 
7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In letters dated in February 2002 and 
February 2005, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claim for 
service connection for bilateral deep vein thrombosis, 
including what part of that evidence the veteran was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  In the 
February 2005 letter, VA also notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for an initial rating higher than 20 percent for 
diabetes mellitus.  Additionally, the RO described the 
criteria of a higher evaluation in a March 2002 rating 
decision, August 2002 Statement of the Case, May 2004 rating 
decision, and November 2004 Supplement Statement of the Case.  
Thus, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran VCAA 
notice related to his claim of service connection for deep 
vein thrombosis in February 2002, prior to the March 2002 AOJ 
decision on appeal.  The veteran was not given VCAA notice 
related to his claim for service connection for diabetes 
mellitus prior to the September 2001 AOJ decision on appeal; 
however, the veteran was given notice in February 2002 and 
the RO reconsidered the veteran's claim in March 2002.  In 
Pelegrini, the Court stated that its decision did not void or 
nullify AOJ actions or decisions in which VCAA was not 
provided prior to the AOJ decision, but merely required that 
appellants receive VCAA-content-complying notice.  In this 
case, the Board finds that the veteran was not prejudiced by 
the post-AOJ decision notice because he was given sufficient 
time to submit and/or identify any and all evidence necessary 
to substantiate his claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  
The veteran did not appear to a Travel Board hearing 
scheduled in February 2006.  When an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  See 
38 C.F.R. § 20.702(d).  All known and available records 
relevant to the issues on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

Service Connection

The veteran alleges that blood clots and loss of circulation 
are related to diabetes and contribute to his inability to 
engage in regular employment.  He avers that he was 
hospitalized for blood clots in 1988, and physicians 
diagnosed diabetes mellitus during related testing and 
treatment.  He maintains that he is entitled to compensation 
for thrombosis because the severity of the condition is 
perpetual.

The veteran's service medical records contain no indication 
that the veteran complained of symptoms of deep vein 
thrombosis during service.  The veteran's private treatment 
records note a history of chronic venous insufficiency and 
deep vein thrombosis of the veteran's left leg beginning in 
1988.  Physicians and VA examiners noted chronic edema, 
discoloration, varicose eczema, and chronic ischemia of the 
veteran's left leg as well as bilateral varicose veins and 
right leg atrophy.  The veteran was hospitalized in March 
2003 when testosterone prescribed to treat erectile 
dysfunction caused a pulmonary embolism.  

During a November 2001 VA examination, the examiner noted 
venous stasis with a left lower extremity ulcer.  The 
examiner opined that there was no relationship between venous 
stasis and diabetes mellitus.  The examiner could not 
identify the etiology of deep vein thrombosis.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may also be granted for a disability medically shown to be 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

There is no evidence that deep vein thrombosis was incurred 
in or aggravated by the veteran's period of service.  The 
veteran did not complain of or seek treatment for symptoms of 
deep vein thrombosis during service or during the sixteen 
years between his discharge and his initial diagnosis.  No 
medical opinion or medical evidence of record suggests that 
the etiology or severity of deep vein thrombosis is related 
to diseases or injuries incurred in service.  

Furthermore, the evidence of record does not demonstrate that 
deep vein thrombosis is related to diabetes mellitus.  
Although physicians diagnosed both conditions during the same 
period of hospitalization, there is no evidence that 
physicians attributed deep vein thrombosis to diabetes.  
Furthermore, a VA physician opined that deep vein thrombosis 
was of an unknown origin but was not related to diabetes, and 
there is no medical evidence of record contradicting that 
opinion.  The veteran had a pulmonary embolism in March 2003 
related to erectile dysfunction, which is secondary to 
diabetes; however, there is no evidence of any residual 
disability or resultant aggravation of deep vein thrombosis 
caused by that incident.  Therefore, there is no medical 
evidence of record establishing a nexus between the etiology 
or severity of deep vein thrombosis and diabetes, and service 
connection for deep vein thrombosis must be denied.

Increased Rating

The veteran alleges that manifestations of diabetes mellitus 
entitle him to a rating higher than 20 percent because he is 
insulin dependent, takes oral medication, and has a 
restricted diet and activity.  He argues that, because he 
received a 100 percent pension rating, he should be entitled 
to a 100 percent rating for his service-connected 
disabilities.  

Treatment records from 1988 to 1995 note that the veteran had 
monthly examinations and received oral medications to treat 
diabetes.  During an August 2001 VA examination, the examiner 
noted that the veteran began taking insulin in 1997.  The 
veteran reported that he visited a physician every three 
months, and he stated that he did not have a restricted diet 
or activity related to treatment of diabetes.  The examiner 
found no evidence of ketoacidosis.  

During a November 2001 VA examination, the examiner noted 
that the veteran had not worked as a farmer since 1988, but 
attributed industrial impairment to the veteran's morbid 
obesity.  The examiner also indicated that the veteran had a 
restricted diet and activity to address obesity.  The 
examiner referenced a prior urine test revealing albuminuria.  
The examiner also noted decreased sensation in the veteran's 
feet and toes, but found no additional secondary 
manifestations of diabetes.  

During an August 2004 VA examination, the examiner noted that 
the veteran was insulin dependent, had a restricted diet 
related to a weight-loss program, and had limited activities 
because of fatigue and obesity.  The examiner noted the 
veteran's history of erectile dysfunction caused by diabetes 
mellitus, but found no additional neurologic, infectious, 
vascular or psychological etiology related to diabetes.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Where entitlement to compensation has been 
established and the veteran appeals for a higher initial 
disability rating, VA will also analyze the severity of the 
veteran's disability from the time of the initial rating to 
the time of review.  VA will specifically consider whether 
separate "staged" ratings for different periods of time are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Diabetes mellitus is evaluated as 20 percent disabling under 
Diagnostic Code 7913.  See 38 C.F.R. § 4.119.  Under that 
diagnostic code, a rating of 100 percent is assigned for 
diabetes mellitus requiring more than one daily injection of 
insulin, a restricted diet, and regulation of activities and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  A rating of 60 percent 
is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.  A rating of 40 
percent is assigned for diabetes mellitus requiring insulin, 
a restricted diet, and regulation of activities.  A rating of 
20 percent is assigned for diabetes mellitus requiring 
insulin and a restricted diet or an oral hypoglycemic agent 
and a restricted diet.  A rating of 10 percent is assigned 
for diabetes mellitus that is managed by a restricted diet 
only.  Complications of diabetes mellitus are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note 1.

In May 2004, the RO found that erectile dysfunction was 
secondary to diabetes mellitus.  Under Diagnostic Code 7522, 
a 20 percent rating is assigned for penile deformity with 
loss of erectile power.  See 38 C.F.R. § 4.115b.  Treatment 
records indicate that the veteran has erectile dysfunction 
marked by partial erections, but there is no evidence of 
penile deformity.  Therefore, the veteran is not entitled to 
a separate rating for erectile dysfunction, but that 
disability will be considered in an overall assessment of 
diabetes mellitus.  

The Board finds that a 20 percent rating is warranted under 
Diagnostic Code 7913.  The veteran takes insulin and oral 
medication, visits care providers once every month or three 
months, and has been diagnosed as having erectile dysfunction 
secondary to diabetes.  The veteran's diet and activity are 
restricted to address morbid obesity, but there is no 
evidence that diet and activity are restricted to maintain 
blood sugar levels.  There is no evidence of ketoacidosis or 
hypoglycemic reactions requiring hospitalization.  The Board 
finds that the veteran's overall disability picture more 
closely approximates the criteria for a 20 percent rating for 
manifestations of diabetes.  See 38 C.F.R. § 4.7.  A 40 
percent rating is not warranted under Diagnostic Code 7913 
because there is no evidence that the veteran's diet and 
activities are regulated to treat diabetes.  

The veteran has been granted separate compensable ratings for 
arteriosclerotic heart disease and hypertension and bilateral 
peripheral neuropathy associated with diabetes mellitus.  The 
RO denied service connection for kidney disease as unrelated 
to diabetes mellitus.  Consequently, the Board will not 
consider those disabilities as part of the diabetic process.  
There is no evidence of other potential secondary 
manifestations of diabetes to be evaluated under separate 
rating criteria.

In a May 2005 statement, the veteran's representative argued 
that RO rating decisions referenced the veteran's restricted 
diet, and he contended that this documented and noted 
evidence entitled the veteran to a rating higher than 20 
percent.  As discussed above, the veteran's restricted diet 
is related to weight-loss programs and is not encouraged by 
physicians to address fluctuating blood sugar levels.  
Therefore, evidence of a limited diet is unrelated to 
evaluation of restrictions caused by diabetes mellitus.

The Board notes that the veteran claims entitlement to a 
higher rating for service-connected diabetes mellitus on the 
basis of a 100 percent pension rating; however, the Board may 
only consider those factors which are included in VA rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
Pension and disability rating criteria are based on different 
considerations of compensation, and ratings will not be 
reflective in both systems.

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  

Although the veteran asserts that he is totally unemployable 
because of his service-connected disabilities, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
There is no evidence of record indicating that the veteran 
has been hospitalized for his diabetes since his initial 
treatment.  Additionally, the evidence of record does not 
demonstrate any exceptional limitation due to the veteran's 
disability beyond that contemplated in the schedule of 
ratings.  The Board appreciates that limitation caused by 
pain and fatigue has an adverse impact on the veteran's 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38. C.F.R. § 3.321.  Therefore, any assignment of a 
compensable rating is recognition of that loss.   See 38 
C.F.R. § 4.1 ("the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability"); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that a 
compensable disability rating is itself a recognition of 
industrial impairment).  Consequently, the Board finds that 
the evaluations assigned in this decision adequately reflect 
the veteran's clinically established impairments, and a 
rating higher than 20 percent for diabetes mellitus is 
denied.  


ORDER

Service connection for bilateral deep vein thrombosis, 
claimed as blood clots, is denied.

A rating higher than 20 percent for diabetes mellitus, type 
II, to include erectile dysfunction, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


